     Case 2:13-cv-01591-DJH-DMF Document 251 Filed 11/20/18 Page 1 of 3



1     MARK BRNOVICH
      Attorney General
2
      Michelle C. Lombino
3     Assistant Attorney General
      State Bar No. 016158
4     2005 North Central Avenue
      Phoenix, Arizona 85004-1592
5     Phone: (602) 542-7605
      Fax:      (602) 542-3393
6     E-mail: Michelle.Lombino@azag.gov
7     Attorneys for Defendants Jasso, Pacheco, and Thompson
8                        IN THE UNITED STATES DISTRICT COURT

9                                FOR THE DISTRICT OF ARIZONA

10    David M. Garcia,                           No. CV 13-01591-PHX-DJH (DMF)
11                  Plaintiff,
      v.                                         NOTICE OF SERVICE OF
12                                               DISCOVERY
      Charles Ryan, et al.,
13
                    Defendants.
14
15          Defendants Jasso, Pacheco and Thompson give notice that ADC Defendants’
16    Sixth Supplemental Disclosure Statement was served on November 20, 2018 by email
17    to:
18                  Sean A. Woods, Esq.
                    swood@millsandwoods.com
19                  Scott Griffiths, Esq.
                    sgriffiths@amwolawaz.com
20                  Jordan Wolff, Esq,
                    jwolff@millsandwoods.com
21                  Mills and Woods Law PLLC
                    5055 North 12th Street, Suite 101
22                  Phoenix, AZ 85014
                    Attorneys for Plaintiff
23
                    Anthony J. Fernandez
24                  afernandez@qpwblaw.com
                    Dustin A. Christner
25                  dustin.christner@qpwblaw.com
                    Alyssa R. Illsley
26                  alyssa.illsley@qpwblaw.com
                    QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
27                  2390 E. Camelback Road, Suite 440
                    Phoenix, Arizona 85016
28                  Attorneys for Defendant Corizon Health, Inc.
     Case 2:13-cv-01591-DJH-DMF Document 251 Filed 11/20/18 Page 2 of 3



 1               Kevin C. Nicholas, Esq.
                 kevin.nicholas@lewisbrisbois.com
 2               Michael B. Smith, Esq.
                 Michael.Smith@lewisbrisbois.com>
 3               LEWIS BRISBOIS BISGAARD & SMITH LLP
                 Phoenix Plaza Tower II
 4               2929 North Central Ave. Suite 1700
                 Phoenix, Arizona 85012-2761
 5               Attorneys for Defendant Thomas Rawa, M.D.
 6               Bradley L. Dunn, Esq.
                 bdunn@hinshawlaw.com
 7               HINSHAW & CULBERTSON LLP
                 2375 East Camelback Road, Suite 750
 8               Phoenix, AZ 85016
                 Attorneys for Defendant Dottie Baker
 9
10         RESPECTFULLY SUBMITTED this 20th day of November, 2018.
11                                        MARK BRNOVICH
                                          Attorney General
12
13                                        s/Michelle C. Lombino
                                          Michelle C. Lombino
14                                        Assistant Attorney General
                                          Attorneys for Defendants Jasso, Pacheco, and
15                                        Thompson
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
     Case 2:13-cv-01591-DJH-DMF Document 251 Filed 11/20/18 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2           I hereby certify that on November 20, 2018, I electronically transmitted the
 3    attached document to the Clerk of the Court using the ECF System.
 4           This document and the Notice of Electronic Filing were automatically served on
 5    the same date to the following, who are registered participants of the CM/ECF System:
 6    Robert T. Mills, Esq.
      Sean A. Woods, Esq.
 7    Mills and Woods Law PLLC
      5055 North 12th Street, Suite 101
 8    Phoenix, AZ 85014
      Attorneys for Plaintiff
 9
      Anthony J. Fernandez
10    Dustin A. Christner
      Alyssa R. Illsley
11    QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
      2390 E. Camelback Road, Suite 440
12    Phoenix, Arizona 85016
      afernandez@qpwblaw.com
13    Dustin.Christner@qpwblaw.com
      Alyssa.Illsley@qpwblaw.com
14    Attorneys for Defendant Corizon Health, Inc.
15    Kevin C. Nicholas
      Michael B. Smith
16    LEWIS BRISBOIS BISGAARD & SMITH LLP
      Phoenix Plaza Tower II
17    2929 North Central Ave. Suite 1700
      Phoenix, Arizona 85012-2761
18    Kevin.Nicholas@lewisbrisbois.com
      Attorneys for Defendant Thomas Rawa, M.D.
19
      Randy J. Aoyama, Esq.
20    Bradley L. Dunn, Esq.
      Hinshaw & Culbertson LLP
21    2375 East Camelback Road, Suite 750
      Phoenix, AZ 85016
22    Attorneys for Defendant Dottie Baker
23
      s/ L. Fuentes
24    Legal Secretary to Michelle C. Lombino
      #7486230
25
26
27
28

                                               3
